Citation Nr: 1130113	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-33 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for lymphocytic leukemia, to include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Larry Stokes, Accredited Agent


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to October 1975.  He also served in the Florida Army National Guard (FLARNG) from January 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was originally scheduled for February 2011, but the Veteran requested that his hearing be postponed.  The Veteran's Travel Board hearing was subsequently rescheduled for May 2011, but the Veteran failed to report for the scheduled hearing.  Therefore, the Board will process the Veteran's case as though his request for a hearing has been withdrawn.  See 20. 704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

I.  Left Knee Disability

The Veteran seeks service connection for a left knee disability which he avers is related to a knee injury he sustained in 1975 or 1977 during "training exercises."  He further reported that this disability was reflected in VA and other medical records for the past 25 years.  Preliminarily, the Board notes that the Veteran's service treatment records (STRs) from his first period of service (i.e., September 1974 to October 1975) are negative for a diagnosis of or treatment for a left knee disability.  

Correspondence from the Veteran revealed several attempts on his part to obtain STRs from his period of service in the FLARNG.  The Veteran's attempts in this regard have not been successful.  Similarly, VA has requested these records on at least one occasion without response.  On remand, therefore, another attempt should be made to obtain a complete copy of the Veteran's STRs and service personnel records (SPRs) from his period of service in the FLARNG (i.e., January 1976 to January 1979).  In addition, an attempt should be made to determine the Veteran's periods of active duty, active duty training (ADT), and inactive duty training (IDT) during this period.  

The Board also notes that the Veteran submitted a statement in support of his claim dated April 2010 in which he indicated that he was "deployed" as part of a Haiti Earthquake Relief Team.  It is unclear from the record whether the Veteran undertook this assignment in a civilian or military capacity.  On remand, the Veteran should be asked to clarify the nature and extent of his involvement in this operation.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded a VA examination in connection with this claim.  The Veteran should be afforded a VA examination on remand to determine the nature and etiology of the claimed left knee disability and its relationship to service, if any.

II.  Diabetes Mellitus & Lymphocytic Leukemia

The Veteran also seeks service connection for type II diabetes mellitus and lymphocytic leukemia, which he avers is related to exposure to Agent Orange.  In particular, the Veteran reported that he was first exposed to Agent Orange during his first period of service (i.e., September 1974 to October 1975) at Fort Bragg, North Carolina while manually unloading, inspecting, and cleaning land surveying and engineering equipment that was recently returned from field operations in Vietnam.  He also reported that his conditions were aggravated during service at Fort Sherman, Panama Canal Zone, in 1977.  

The RO requested records dating from September 1974 to October 1975 from the National Personnel Records Center (NPRC).  In August 2007, the NPRC indicated that there were no records showing exposure to herbicides.  The Veteran does not allege, nor does the record reflect, that he had service in the Republic of Vietnam.  

However, VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than the Republic of Vietnam.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n.  To date, there is no indication of record that the procedures for properly developing and investigating the Veteran's service connection claims based on exposure to Agent Orange at Fort Bragg, North Carolina or Fort Sherman, Panama Canal Zone, have been followed.  Thus, the RO/AMC should further develop this claim as required by VA's M21-MR.  The Veteran should also be provided with complete notice of the information and evidence needed to substantiate his service connection claims pursuant to the Veteran Claims Assistance Act (VCAA).

The Veteran should also be afforded VA examinations on remand to determine the nature and etiology of his currently diagnosed type II diabetes mellitus and claimed lymphocytic leukemia and their relationship to service, if any.  See Green, 1 Vet. App. at 124.  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from October 16, 2007.  Additionally, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his claimed left knee disability, claimed lymphocytic leukemia, and type II diabetes mellitus that are not already of record.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his claimed left knee disability, claimed lymphocytic leukemia, and type II diabetes mellitus since his discharge from service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  The Veteran should also be asked to clarify the nature and extent (i.e., civilian vs. military) of his "deployment" as part of a Haiti Earthquake Relief Team.  See Veteran's April 2010 statement. 

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for a left knee disability, lymphocytic leukemia, and type II diabetes mellitus on direct and presumptive bases, to include as due to exposure to Agent Orange. 

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from October 16, 2007.  If there are no VA medical records dated after October 16, 2007, this finding should be documented in the claims folder.
    
3.  Comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n to attempt to verify the Veteran's claimed herbicide exposure based on his service at Fort Bragg, North Carolina and/or Fort Sherman, Panama Canal Zone.  The Veteran should be asked to provide the approximate dates, location and nature of the alleged exposure.  Then take appropriate action, which may include contacting the Compensation and Pension Service and possibly the Joint Services Records Research Center (JSRRC), to determine whether herbicides were used as alleged, if the Veteran provides sufficient information.

4.  Contact the appropriate agency, which may include the Florida Adjutant General and the Defense Finance and Accounting Services (DFAS) for verification of all periods of the Veteran's service in the National Guard.  In particular, the inclusive dates (by day, month, and year) of active duty, active duty training (ADT) and inactive duty training (IDT) should be verified.  Additionally, obtain a complete copy of the Veteran's service personnel records.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

5.  After all of the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of the claimed left knee disability and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
The examiner is asked to indicate whether the Veteran has a currently diagnosed left knee disability and if so, whether it was manifested during the period of active service from September 1974 to October 1975 or within one year after discharge from service.  If not, the examiner is asked to express an opinion as to whether the claimed left knee disability is at least as likely as not (i.e., 50 percent or greater possibility) related to that period of active service.  The examiner should consider the Veteran's reports of continuity of symptoms, if any, in reaching these conclusions.

If the responses above are negative, then is it at least as likely as not (i.e., 50 percent or greater possibility) that the claimed left knee disability was incurred during a period of National Guard active duty for training (ADT) or inactive duty training (IDT) or that it was aggravated (i.e., permanently worsened) beyond its natural progression during a period or periods of ADT or IDT.  The examiner must provide a complete rationale for any stated opinion.

6.  Schedule the Veteran for a VA examination to assess the nature and etiology of the claimed lymphocytic leukemia and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
 
The examiner is asked to indicate whether the Veteran has currently diagnosed lymphocytic leukemia and if so, whether it was manifested during the period of active service from September 1974 to October 1975 or within one year after discharge from service.  If not, the examiner is asked to express an opinion as to whether the claimed lymphocytic leukemia is at least as likely as not (i.e., 50 percent or greater possibility) related to that period of active service.  The examiner should consider the Veteran's reports of continuity of symptoms, if any, in reaching these conclusions.

If the responses above are negative, then is it at least as likely as not (i.e., 50 percent or greater possibility) that the claimed lymphocytic leukemia was incurred during a period of National Guard active duty for training (ADT) or that it was aggravated (i.e., permanently worsened) beyond its natural progression during a period or periods of ADT.  In reaching these conclusions, the examiner is asked to discuss the significance, if any, of the Veteran's currently diagnosed leukocytosis.  The examiner must provide a complete rationale for any stated opinion.

7.  Schedule the Veteran for a VA examination to assess the nature and etiology of the currently diagnosed type II diabetes mellitus and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
 
The examiner is asked to indicate whether the currently diagnosed type II diabetes mellitus was manifested during the period of active service from September 1974 to October 1975 or within one year after discharge from service.  If not, the examiner is asked to express an opinion as to whether the type II diabetes mellitus is at least as likely as not (i.e., 50 percent or greater possibility) related to that period of active service.  The examiner should consider the Veteran's reports of continuity of symptoms, if any, in reaching these conclusions.

If the responses above are negative, then is it at least as likely as not (i.e., 50 percent or greater possibility) that the type II diabetes mellitus was incurred during a period of National Guard active duty for training (ADT) or that it was aggravated (i.e., permanently worsened) beyond its natural progression during a period or periods of ADT.  The examiner must provide a complete rationale for any stated opinion.

8.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

9.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

